 1
 2
 3
 4
 5
 6
 7
 8
 9
                                 UNITED STATES DISTRICT COURT
10
                                        DISTRICT OF NEVADA
11
12   TERESA BURWELL,
                                                            Case No.: 2:18-cv-01825-GMN-VCF
13           Plaintiff(s),
                                                                           ORDER
14   v.
15   MEADOW MESA APARTMENTS, L.P., et
     al.,
16
             Defendant(s).
17
18         On September 18, 2019, the Court ordered the following:
19                  No later than September 27, 2019, the parties must file a supplement
                    to their [joint motion for leave to file Plaintiff’s motion to approve
20                  settlement agreement under seal] that explains with particularity
                    whether the alleged confidential material in Plaintiff’s motion can
21                  be easily redacted or which portion must be sealed. If the material
                    can be easily redacted, Plaintiff must also file a proposed redacted
22                  version of the motion by the same date.
23 Docket No. 41 at 2.
24         On September 23, 2019, the parties filed a supplement to their motion. Docket No. 46. In
25 the supplement, the parties submitted that Plaintiff’s motion may be redacted instead of having the
26 entire motion sealed. Id. at 3. The parties then assured the Court that Plaintiff’s counsel would
27 refile Plaintiff’s motion with the agreed-upon redactions by September 27, 2019, as directed by
28 the Court. Id. at 4.

                                                      1
 1         Plaintiff failed to file a redacted version of her motion by the deadline to do so. The Court,
 2 however, will give Plaintiff a one-time courtesy extension. Plaintiff is hereby ORDERED to file
 3 a redacted version of her motion to later than October 9, 2019.
 4         IT IS SO ORDERED.
 5         Dated: October 4, 2019
 6                                                               ______________________________
                                                                 Nancy J. Koppe
 7                                                               United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
